UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant T Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SCHWEITZER-MAUDUIT (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TABLE OF CONTENTS LETTER TO SHAREHOLDERS 4 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 5 PROXY STATEMENT 6 INTRODUCTION 6 GENERAL INFORMATION ABOUT ANNUAL MEETING AND VOTING 6 Date, Time, and Place of Meeting 6 How Can You Vote 6 How Does the Board Recommend that You Vote 7 Quorum Requirement 7 What if I Don’t Vote 7 Vote Required 8 How Can I Change My Vote 8 Who Can Vote 8 Who Pays For the Proxy Solicitation 9 Who Will Count the Vote 9 Discretionary Voting and Adjournments 9 STOCK OWNERSHIP 10 Significant Beneficial Owners 10 Directors and Executive Officers 11 Section 16(a) Beneficial Ownership Reporting Compliance 12 PROPOSAL ONE – ELECTION OF DIRECTORS 13 Number of Directors; Board Structure 13 Nominees for Director 13 Board Recommendation 13 Background Information on Nominees and Continuing Directors 13 Nominees for Election to the Board of Directors 14 Members of the Board of Directors Continuing in Office 15 Director Qualifications for Service on the Company’s Board 15 Nomination of Directors 18 Board Diversity 19 Director Independence 19 Certain Transactions and Business Relationships 19 Board Exercise of Risk Oversight 19 Board Succession Planning 20 HowShareholders May Nominate Directors 20 EXECUTIVE COMPENSATION 22 Compensation Discussion & Analysis 22 Compensation Philospophy 22 Implementation Philosophy 22 Pay for Performance 22 Alignment with Stockholders 23 Market-Based Competitive Compensation Levels 24 Majority of Net Income is Retained for Shareholders 24 Market Value Determination 24 Executive Compensation Plans, Form of Payment and Approval Process 27 Base Salary – 2010 29 Annual Incentive Compensation – 2010 Objectives; Results Against 2010 Objectives 29 Restricted Stock Plan - Performance Shares: Year 2010 of the 2009-2010 Award Opportunity 32 Corporate Income Tax Treatment 34 Compensation Approval Process 34 Compensation Committee Report 35 SUMMARY COMPENSATION 36 Further Information on Performance Share Awards for the 2009-2010 Award Cycle 38 Actual Perfomance Shares Award Earned 2009-2010 Award Cycle 38 Grants of Plan Based Awards 39 Outstanding Equity Awards at Fiscal Year-End 2010 39 2010 Option Exercises and Stock Vested Table 40 2010 Pension Benefits 40 Cash Balance Benefit Formula 41 Non-Qualified Deferred Compensation Plans 41 Potential Payments Upon Termination or Change in Control 42 Compensation of Directors 49 BOARD AND COMMITTEE GOVERNANCE 50 Board of Directors and Standing Committees 51 Attendance by Directors at Board Meetings 51 Attendance by Members of the Board of Directors at the Annual Meeting of Stockholders 51 Lead Non-Management Director 51 Standing Committees 51 Corporate Governance Documents 51 Director Independence 51 Financial Experts 53 Code of Conductand Director Training 54 2 PROPOSAL TWO: RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 54 Selection of Independent Registered Public Accounting Firm 54 Audit, Audit Related, Tax and Other Fees 55 Preapproval Policies and Procedures 55 Board Recommendation 56 Audit Committee Report 56 PROPOSAL THREE: EXECUTIVE COMPENSATION ADVISORY VOTE 58 Board Recommendation 58 PROPOSAL FOUR: ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTE 59 Board Recommendation 59 OTHER INFORMATION 60 Stockholder Proposals and Director Nominations for the 2012 Annual Meeting 60 Form 10-K, Annual Report and Proxy Statement 64 Communicating with the Board 64 3 Table of Contents March 10, 2011 Frédéric Villoutreix Chairman of the Board and Chief Executive Officer TO OUR STOCKHOLDERS: On behalf of the Board of Directors and management of Schweitzer-Mauduit International, Inc., I cordially invite you to the Annual Meeting of Stockholders to be held on Thursday, April 28, 2011 at 11:00 a.m. at the Company’s corporate headquarters located at 100 North Point Center East, Suite 600, Alpharetta, Georgia. Details about the Annual Meeting, nominees for election to the Board of Directors and other matters to be acted on at the Annual Meeting are presented in the Notice of Annual Meeting and Proxy Statement that follow. It is important that your stock be represented at the meeting regardless of the number of shares you hold. You are encouraged to specify your voting preferences by so marking and dating the enclosed proxy card. But, if you wish to vote in accordance with the directors’ recommendation, all you need do is sign and date the card. Please complete and return the proxy card in the enclosed envelope whether or not you plan to attend the meeting. If you do attend and wish to vote in person, you may revoke your proxy at that time. If you plan to attend the meeting, please check the card in the space provided. This will assist us with meeting preparations and will enable us to expedite your admittance. If your shares are not registered in your own name and you would like to attend the meeting, please ask the broker, trust, bank or other nominee which holds the shares to provide you with evidence of your share ownership, which will enable you to gain admission to the meeting. Sincerely, Frédéric Villoutreix 4 Table of Contents SCHWEITZER-MAUDUIT INTERNATIONAL, INC. 100 North Point Center East, Suite 600 Alpharetta, Georgia 30022-8246 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS April 28, 2011 The Annual Meeting of Stockholders of Schweitzer-Mauduit International, Inc. will be held at the Company’s corporate headquarters located at 100 North Point Center East, Suite 600, Alpharetta, Georgia, on Thursday, April 28, 2011 at 11:00 a.m. for the following purposes: 1. To elect as directors the 2 nominees named in the attached proxy statement, each to serve for a term of 3 years ending at the 2014 Annual Meeting of Stockholders; 2. To ratify the selection of Deloitte & Touche as our independent registered public accounting firm for our fiscal year ending December 31, 2011; 3. To hold an advisory vote on executive compensation; 4. To hold an advisory vote on the frequency of an executive compensation advisory vote; and 5. To transact such other business as may properly be brought before the meeting or any adjournment thereof. We currently are not aware of any other business to be brought before the Annual Meeting. You may vote all shares that you owned as of February 24, 2011, which is the record date for the Annual Meeting. Since a majority of the outstanding shares of our Common Stock must be represented either in person or by proxy to constitute a quorum for the conduct of business, I urge you to sign, date and promptly return the enclosed proxy card in the enclosed business reply envelope. No postage is required if mailed in the United States. John W. Rumely, Jr. Secretary and General Counsel March 10, 2011 5 Table of Contents SCHWEITZER-MAUDUIT INTERNATIONAL, INC. 100 North Point Center East, Suite 600 Alpharetta, Georgia 30022-8246 PROXY STATEMENT INTRODUCTION This Proxy Statement and the accompanying proxy card are furnished to the stockholders of Schweitzer-Mauduit International, Inc., a Delaware corporation, referred to as either the Company or SWM, in connection with the solicitation of proxies by the Board of Directors of the Company for use at the 2011 Annual Meeting of Stockholders (Annual Meeting). The Company intends to mail this Proxy Statement and proxy card, together with the 2010 Annual Report to Stockholders, on or about March 10, 2011. GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING Date, Time, and Place of Meeting The Annual Meeting will be held on April 28, 2011, at 11:00 a.m. Eastern Standard Time, at our corporate headquarters located at 100 North Point Center East, Suite 600, Alpharetta, Georgia 30022 and at any adjournment thereof. How Can You Vote You can vote by completing, signing, dating, and mailing the enclosed proxy card in the envelope provided. Cards received in time for the meeting will be voted as instructed. If your shares are held in “street name” (through a broker, bank or other nominee), you may receive a separate voting instruction form with this proxy statement or you may need to contact your broker, bank or other nominee to determine whether you will be able to vote electronically by using the internet or by telephone. If your vote is received before the Annual Meeting the named proxies will vote your shares as you direct. For Proposal One – Election of Directors, you may: § Vote FOR both nominees § WITHHOLD your vote from both nominees § WITHHOLD your vote from one of the nominees you designate For Proposal Two – Ratification of the Selection of Independent Registered Public Accounting Firm and Proposal Three – Executive Compensation Advisory Vote, you may: § Vote FOR the proposal; § Vote AGAINST the proposal; or § ABSTAIN from voting on the proposal 6 Table of Contents For Proposal Four – Advisory Vote on the Frequency of Executive Compensation Advisory Vote, you may: § Vote for a frequency of every THREE years, every TWO years or EVERY year; § or you may ABSTAIN from voting on the proposal HOW DOES THE BOARD RECOMMEND THAT I VOTE The Board of Directors unanimously recommends that you vote: § FOR both nominees for election to the Board of Directors in Proposal One – Election of Directors; § FOR Proposal Two – Ratification of the Selection of Independent Registered Public Accounting Firm; § FOR Proposal Three – Executive Compensation Advisory Vote; and § FOR a frequency of EVERY YEAR on Proposal Four – Advisory Vote on the Frequency of Executive Compensation Advisory Vote Quorum Requirement Pursuant to Section 216 of the Delaware General Corporation Law and the Company’s By-Laws, a quorum for the Annual Meeting will be a majority of the issued and outstanding shares of the Company’s Common Stock, present in person or represented by proxy. What If I Don’t Vote Voting is an important shareholder right and we encourage you to do so. It is also important that you vote to establish a quorum for the conduct of business. Under the New York Stock Exchange, or NYSE rules, if your shares are held in “street name” and you do not indicate how you wish to vote, your broker is permitted to exercise its discretion to vote your shares only on certain “routine” matters. Proposal One, Election of Directors; Proposal Three, Executive Compensation Advisory Vote; and Proposal Four, Advisory Vote on Frequency of Executive Compensation Advisory Vote are not “routine” matters. Accordingly, if you do not direct your broker how to vote, your broker may not exercise discretionary voting authority and may not vote your shares. This is called a “broker non-vote” and although your shares will be considered to be represented by proxy at the Annual Meeting, as previously discussed above under “Quorum Requirements,” they are not considered to be shares “entitled to vote” at the Annual Meeting and will not be counted as having been voted on the applicable proposal. Proposal Two, Ratification of the Selection of Independent Registered Public Accounting Firm is a “routine” matter and, as such, your broker is permitted to exercise discretionary voting authority to vote your shares “For” or “Against” the proposal in the absence of your instruction. Proxies marked “Withheld” on Proposal One – Election of Directors or “Abstain” on Proposal Two –Ratification of Selection of Independent Registered Public Accounting Firm or Proposal Three – Executive Compensation Advisory Vote will be counted in determining the total number of shares “entitled to vote” on such proposal and will have the effect of a vote “Against” a director or a proposal. If you “Abstain” from voting on Proposal Four – Advisory Vote on Frequency of Executive Compensation Advisory Vote, the abstention will not have an effect on the outcome of the vote. 7 Table of Contents Vote Required Proposal One: Election of Directors will be decided by a plurality of shares of SWM’s Common Stock as of the record date present in person or represented by proxy and entitled to vote on the election of directors. A “plurality” for Proposal One means the individuals who receive the greatest number of votes cast “For” are elected as directors. Votes may be cast in favor of or withheld from each nominee; votes that are withheld will be excluded entirely from the vote and will have no effect. Proposal Two: Ratification of the Selection of Independent Registered Public Accounting Firm will be decided by the affirmative vote of a majority of shares present in person or represented by proxy and entitled to vote on the subject matter. Proposal Three: Executive Compensation Advisory Vote will be decided by the affirmative vote of a majority of shares present in person or represented by proxy and entitled to vote on the subject matter. This is a non-binding advisory vote; however, the Compensation Committee and the Board of Directors expect to take into account the outcome of the vote when considering future executive compensation actions. Proposal Four: Advisory Vote on the Frequency of Executive Compensation Advisory Vote shall be decided by the affirmative vote of a plurality of shares of SWM Common Stock as of the record date present in person or represented by proxy and entitled to vote. A “plurality” for Proposal Four means the choice of frequency that receives the greatest number of votes cast will be considered the preference of our shareholders. This is a non-binding advisory vote; however, our Compensation Committee and Board of Directors expect to take into account the outcome of the vote when considering the frequency of future executive compensation advisory votes. How Can I Change My Vote Any proxy may be revoked by the stockholder granting it at any time before it is voted by delivering to the Secretary of the Company another signed proxy card, or a signed document revoking the earlier proxy or by attending the meeting and voting in person. Who Can Vote Each stockholder of record at the close of business on February 24, 2011 will be entitled to 1 vote for each share registered in such stockholder’s name. Proxies cannot be voted for a greater number of persons than the number of nominees named in this Proxy Statement. As of February 24, 2011, there were17,539,352 shares outstanding of the Company’s Common Stock, par value $0.10 per share (the “Common Stock”). 8 Table of Contents Participants in the Company’s Retirement Savings Plan (“Plan”) may vote the number of shares they hold in that plan. The number of shares shown on your proxy card includes the stock units you hold in the Retirement Savings Plan and serves as a voting instruction to the trustee of the Plan for the account in the participant’s name. Information as to the voting instructions given by individuals who are participants in the Plan will not be disclosed to the Company. Who Pays For the Proxy Solicitation The Company will pay the entire cost of the proxy solicitation. The Company has retained American Stock Transfer & Trust Company, the Company’s transfer agent, to aid in the solicitation of proxies. Proxy solicitation services on routine proxy matters are included in the fees paid to American Stock Transfer & Trust Company to act as the Company’s stock transfer agent and registrar. Only reasonable out-of-pocket expenses on proxy solicitation services are charged separately. The Company will reimburse brokers, fiduciaries and other nominees for their reasonable expenses in forwarding proxy materials to beneficial owners. In addition to solicitation by mail, directors, officers and employees of the Company may solicit proxies in person, by telephone or by other means of communication. Who Will Count the Vote American Stock Transfer & Trust Company has been engaged to tabulate shareholder votes and act as our independent inspector of elections for the Annual Meeting. Discretionary Voting and Adjournments We currently are not aware of any business to be acted upon at the Annual Meeting other than that described in the Proxy Statement. If, however, other matters are properly brought before the Annual Meeting, or any adjournment or postponement of the Annual Meeting, your proxy includes discretionary authority on the part of the individuals appointed to vote your shares to act on those matters according to their best judgment, including adjourning the Annual Meeting. Adjournment of the Annual Meeting may be made for the purpose of, among other things, soliciting additional proxies. Any adjournment may be made from time to time by approval of the holders of Common Stock representing a majority of the votes present in person or by proxy at the Annual Meeting, whether or not a quorum exists, without further notice other than by an announcement made at the Annual Meeting. 9 Table of Contents STOCK OWNERSHIP Significant Beneficial Owners The following table sets forth certain information as of December 31, 2010 regarding the number of shares of Common Stock of the Company beneficially owned by each person who is known to the Company to own, directly or indirectly, more than 5% of the outstanding shares of the Company’s Common Stock, as reflected in the Schedule 13G (and amendments, if any, thereto) as filed with the Securities and Exchange Commission in February 2011 and provided to the Company by such persons. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Sole Voting Power Shared Voting Power Sole Investment Power Shared Investment Power CommonStock The Vanguard Group, Inc. 100 Vanguard Blvd. Malvern, PA, 19355 (1) % 0 CommonStock BlackRock, Inc. 40 East 52nd Street New York, NY 10022 % 0 0 CommonStock FMR LLC and Edward C. Johnson 3d (2) 82 Devonshire Street Boston, MA 02109 % 0 0 0 Vanguard Fiduciary Trust Company ("VFTC"), a wholly-owned subsidiary of The Vanguard Group, Inc., is the beneficial owner of 24,114 shares or 0.13% of the Common Stock outstanding of the Company as a result of its serving as investment manager of collective trust accounts. VFTC directs the voting of these shares. Fidelity Management & Research Company (“Fidelity”), a wholly owned subsidiary of FMR LLC and an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, is the beneficial owner of 2,347,914 shares or 13.03% of the Common Stock outstanding of the Company as a result of acting as investment adviser to various investment companies registered under Section 8 of the Investment Company Act of 1940. The ownership of one investment company, Fidelity Diversified International Fund, amounts to 1,297,914 shares or 7.20% of the Common Stock outstanding. Fidelity Diversified International Fund has its principal business office at 82 Devonshire Street, Boston, MA 02109. Edward C. Johnson 3d and FMR LLC, through its control of Fidelity, and the funds each has sole power to dispose of the 2,347,914 shares owned by the Funds. Members of the family of Edward C. Johnson 3d, Chairman of FMR LLC, are the predominant owners, directly or through trusts of Series B voting common shares of FMR LLC, representing 49% of the voting power of FMR LLC. The Johnson family group and all other Series B shareholders have entered into a shareholders’ voting agreement under which all Series B voting common shares will be voted in accordance with the majority vote of Series B voting common shares. Accordingly, through their ownership of voting common shares and the execution of shareholders’ voting agreement, members of the Johnson family may be deemed, under the Investment Company Act of 1940, to form a controlling group with respect to FMR LLC. Neither FMR LLC nor Edward C. Johnson 3d, Chairman of FMR LLC, has the sole power to vote or direct the voting of the shares owned directly by the Fidelity Funds, which power resides with the Funds’ Board of Trustees. Fidelity carries out the voting of shares under written guidelines established by the Funds’ Boards of Trustees. 10 Table of Contents Directors and Executive Officers The following table sets forth information as of March 1, 2011, unless otherwise noted, regarding the number of shares of the Company’s Common Stock beneficially owned by all directors and nominees, the Company’s Chief Executive Officer and each of the Company’s Named Executive Officers and by all directors and executive officers as a group. Unless otherwise indicated in a footnote, each person listed below possesses sole voting and investment power with respect to the shares indicated as beneficially owned by that person. Title of Class Name of Individual or Identity of Group Amount and Nature of Beneficial Ownership Percent of Class (1) Common Stock Claire L. Arnold * Common Stock K.C. Caldabaugh * Common Stock Michel Fievez * Common Stock William A. Finn * Common Stock Otto R. Herbst * Common Stock Wilfred A. Martinez * Common Stock Robert F. McCullough * Common Stock John D. Rogers * Common Stock Peter J. Thompson * Common Stock Frédéric P. Villoutreix % Common Stock Anderson D. Warlick * Common Stock All Directors, Named Executive Officers and executive officers as a group (6) persons % Percentages are calculated on the basis of the amount of outstanding securities on March 1, 2011, 17,539,352 shares, excluding securities held by or for the account of SWM or its subsidiaries, plus securities deemed outstanding pursuant to Rule 13d-3(d)(1). An asterisk shows ownership of less than 1% of the shares outstanding. As of March 15, 2000, Ms. Arnold elected to defer 100% of her quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors and, in 2005, pursuant to the Deferred Compensation Plan for Non-Employee Directors No. 2. In addition to the stock she beneficially owns, her deferred compensation plan accounts have been credited with the equivalent of 15,925 stock units, which sum includes accumulated dividends. 11 Table of Contents From March 15, 2000 through December 31, 2004 Mr. Caldabaugh elected to defer 100% of his quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors and then again starting on January 1, 2009, Mr. Caldabaugh elected to defer 100% of the quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors No. 2. In addition to the stock he beneficially owns, his individual deferred compensation plan accounts have been credited with the equivalent of 9,127 stock units, which sum includes accumulated dividends. In February 2011, June 2009 and March 2010, 51,038, 5,000 and 5,434 shares vested, respectively, but continue to have a 2 year restriction on transfer. All vested shares include the power to vote such shares. From April 24, 2008 through December 31, 2008, Mr. Finn elected to defer 100% of the quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors No. 2. In addition to the stock he beneficially owns, his individual deferred compensation plan account has been credited with the equivalent of 1,936 stock units, which sum includes accumulated dividends. Shares beneficially owned include the right to acquire 14,200 shares upon the exercise of vested options. As of October 1, 2006, Mr. McCullough elected to defer 100% of his quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors No. 2. In addition to the stock he beneficially owns, his individual deferred compensation plan account has been credited with the equivalent of 7,696 stock units, which sum includes accumulated dividends. As of July 31, 2009, Mr. Rogers elected to defer 100% of his quarterly retainer pursuant to the Deferred Compensation Plan for Non-Employee Directors No. 2. His deferred compensation plan account has been credited with the equivalent of 1,793 stock units, which sum includes accumulated dividends. The 1,002 shares are owned jointly with Mr. Rogers’s wife, Kyle E. Koehler. Shares beneficially owned include the right to acquire 1,077 shares upon the exercise of vested options. Shares beneficially owned include 10,000 shares owned by Mr. Villoutreix’s wife, Eileen Villoutreix. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s directors and executive officers and persons who own more than 10% of a registered class of the Company’s equity securities to file reports with the Securities and Exchange Commission regarding beneficial ownership of Common Stock and other equity securities of the Company. Officers, directors and greater than 10% stockholders are required by Securities and Exchange Commission regulations to furnish the Company with copies of all forms they file pursuant to Section 16(a). To the Company’s knowledge, based solely on a review of copies of such reports filed during the fiscal year ended December 31, 2010, all officers, directors and greater than 10% beneficial owners timely complied with Rule 16(a) with the exception of John D. Rogers, who had1 late filing for the purchase of 700 shares of SWM stock. 12 Table of Contents PROPOSAL ONE ELECTION OF DIRECTORS Number of Directors; Board Structure SWM’s By-Laws provide that the number of directors on its Board of Directors shall be fixed by resolution of the Board from time to time. The Board of Directors presently has 7 members, 6 of whom are independent. As indicated in the table below, the Board of Directors is divided into 3 staggered classes of directors of the same or nearly the same number. Class I - Current Term Ending at 2011 Annual Meeting Class II - Current Term Ending at 2012 Annual Meeting Class III - Current Term Ending at 2013 Annual Meeting Claire L. Arnold K.C. Caldabaugh Frédéric P. Villoutreix Robert F. McCullough William A. Finn Anderson D. Warlick John D. Rogers Nominees for Director The Board has nominated Ms. Claire Arnold and Mr. Robert McCullough for election to the Board to serve a three-year term ending at the 2014 Annual Meeting of Shareholders and until their successors are elected and have qualified. Each of these nominees is a current member of the Board and has consented to serve if elected. The Board of Directors has determined that both Ms. Arnold and Mr. McCullough are independent. Should the nominees become unable to serve, proxies may be voted for another person designated by the Board of Directors. Proxies only can be voted for the number of persons named as nominee in this Proxy Statement, which is 2. Board Recommendation The Board of Directors unanimously recommends a vote FOR the election to the Board of the 2 nominees for director. Background Information on Nominees and Continuing Directors The names of the nominees and the directors continuing in office, their ages as of the date of the Annual Meeting, their principal occupations and directorships during the past 5 years, and certain other biographical information are set forth on the following pages. 13 Table of Contents Nominees For Election to the Board of Directors Name Age Period Served as a Director Principal Occupations and Businesses and Directorships During Last 5 Years Claire L. Arnold 64 1995 – Present Chief Executive Officer of Leapfrog Services, Inc., a computer support company and network integrator, presently and since 1998 Director – Ruby Tuesday, Inc. Director – Advance America, Cash Advance Centers, Inc., resigned 2006 Robert F. McCullough 68 2006 – Present Private investor, presently and since January 2007 Senior Partner, Invesco Ltd. (formerly AMVESCAP PLC), an investment fund manager, June 2004 – December 2006 Chief Financial Officer, AMVESCAP PLC, April 1996 – May 2004 Director – Primerica Director – Acuity Brands, Inc. Director – Comverge, Inc., resigned June 2009 Director – Mirant Corporation from February 2003 through January 3, 2006 when it emerged from bankruptcy 14 Table of Contents Members of the Board of Directors Continuing in Office Name Age Period Served as a Director Principal Occupations and Businesses and Directorships During Last 5 Years K.C. Caldabaugh 64 1995 – Present Principal, Heritage Capital Group, an investment banking firm, presently and since July 2001 Chairman and Chief Executive Officer of Spinnaker Coating, Inc., a manufacturer of adhesive coated papers, 1994 – March 2001. Spinnaker Coating, Inc. filed for Chapter 11 bankruptcy protection on November 13, 2001 William A. Finn 65 April 2008 – Present Chairman, AstenJohnson Holding Ltd, a holding company that has interests in paper machine clothing manufacturers, presently and since 2006 Chairman and Chief Executive Officer, AstenJohnson, Inc., a paper machine clothing manufacturer, 1999 – 2006 John D. Rogers 49 July 2009 – Present President and Chief Executive Officer of CFA Institute, presently and since January 2009 Founding Partner of Jade River Capital Management, LLC., presently and since May 2007 President and Chief Executive Officer Invesco Institutional N.A. Senior Managing Director and Head of Worldwide Institutional Business, AMVESCAP Plc., a mutual fund company, January 2003 – January 2006 Frédéric P. Villoutreix 46 2007 – Present Chief Executive Officer and Chairman of the Board of SWM, presently and since January 1, 2009 Chief Operating Officer of SWM, February 2006 –December 2008 Vice President, Abrasives Europe and Coated Abrasives World, Compaigne de Saint-Gobain 2004 – 2005 Anderson D. Warlick 53 July 31, 2009 – Present President and Chief Executive Officer of Parkdale, Inc. and its subsidiaries, a closely-held yarn manufacturer, presently and since 2000 Director Qualifications for Service on the Company’s Board The particular experience, qualifications, attributes and skills that led the Board to conclude that the nominees should sit on the Board of Directors is summarized below: 15 Table of Contents Claire L. Arnold Ms. Arnold has served as a director with 5 New York Stock Exchange listed small capitalization companies, including service as the chair of nominating & governance, compensation and audit committees. She has also served in the capacity of lead director, and currently serves as the Company’s Lead Non-Management Director and chair of its Compensation Committee. Ms. Arnold’s broad experience on other boards and board committees allows her to provide substantial value and insight into best governance practices on such critical topics as executive compensation and governance. From a business perspective, Ms. Arnold was the chief executive officer of a large, private distribution company for 15 years building it from $30mm in sales when acquired in a leveraged buy-out to sales of $1.6 billion, accomplishing that equally through organic growth and through a series of acquisitions. The company distributed tobacco products, among other things, giving Ms. Arnold direct insight into dealing with SWM’s major customers. Ms. Arnold is currently the chief executive officer of Leapfrog Services Inc., a computer support company and network integrator. Her experience with information technology management systems has been directly relevant to an area in which the Company has and continues to make substantial capital investment. Ms. Arnold’s direct experience running a large enterprise, as well as her role in identifying, negotiating, and managing the integration of acquisitions, makes Ms. Arnold a valuable asset to the Board in exercising its oversight and input on strategic planning. Robert F. McCullough Mr. McCullough served as a partner in an international accounting firm and subsequently as the chief financial officer of a large investment fund management company from which he developed a deep understanding of accounting, internal control and disclosure rules applicable to public enterprises. His experience also includes work with companies engaged in several fields of manufacture and financial services. Mr. McCullough’s experience related to his role as chair of the audit committee is also deep and wide, having been the chair of 5 other audit committees as well as having interacted with audit committees both in the capacity as chief financial officer of a public company and as the outside independent auditor and audit partner in charge. He has also served on other companies’ compensation committees providing him with background in the areas of executive compensation and related plan designs. He brings to the Board strong accounting, financial control and reporting expertise, as well as broad experience in consulting with companies on strategic planning, cost controls, and mergers and acquisitions. The depth of his experience, including being a certified public accountant in good standing, working in the auditing profession for over 30 years, and 10 years as a chief financial officer provides him with a singular set of skills for service on SWM’s board and audit committee and as one of the Company’s 3 financial experts. 16 Table of Contents The background relevant to their service on the Company’s Board of Directors for each of the Directors continuing in office is summarized below: K.C. Caldabaugh Mr. Caldabaugh has served as the chief financial officer of publicly traded companies outside of the paper industry and as the chief executive officer of a private company in the paper industry, including turnaround and distressed company situations. Subsequently, he has served as a principal in a consulting firm that provides strategic planning advice and as an advisor in mergers and acquisitions. Mr. Caldabaugh’s background provides the Board with experience related to the Company’s restructuring programs, evaluation and implementation of growth opportunities and strategic planning in addition to his experience with financial controls and reporting. Mr. Caldabaugh is one of the Company’s 3 financial experts and his experience as a chief financial officer provides experience directly relevant to his participation on the Company’s audit committee. William A. Finn Mr. Finn has served on 8 private company boards and is currently the chairman of 2 boards and formerly the vice chair of one. He has extensive experience with service on non-profit boards. He served as the chief executive officer of a paper machine clothing manufacturer with international production sites, including in China. His background as chief executive officer for 24 years of an international manufacturing enterprise and his board experience has given him deep familiarity with management, human resource, financial, sales, and general administrative issues. His experience and perspective as an operator of a manufacturing enterprise and with operational and safety excellence initiatives implemented domestically and internationally is of particular relevance to the Board. Mr. Finn also brings a wealth of experience relative to audit committee and compensation committee matters having dealt with both throughout his career as chief executive officer of AstenJohnson and as a director on other company or non-profit boards. In these roles he has dealt with chief financial officers, controllers, treasury, information technology, audit and cash management issues as well as the interaction with and management of independent outside auditors. He has also served directly on 2 other compensation committees and a human resources committee. Presently, he is the chair of the audit committee for Seaman Corp. and the Trident United Way. John D. Rogers Mr. Rogers has extensive experience with a large investment fund management firm, ranging from chief investment officer to president and chief executive officer. Mr. Rogers has served for the past 7 years on the board of a New York Stock Exchange registered firm and as a director of multiple non-profit organizations. His chief executive officer level experience and extensive experience in the investment management industry, including as an equity and fixed income investor and analyst, has equipped him with a range of skills that relate directly to identifying and driving the elements that create value and maximize the effective utilization of capital. His perspective enhances the Board’s ability to relate to and represent the interests of the Company’s stockholders. Mr. Rogers is our third financial expert and contributes these skills as a member of the Company’s audit committee. 17 Table of Contents Frédéric P. Villoutreix As current Chairman and Chief Executive Officer and former Chief Operating Officer, Mr. Villoutreix brings a unified vision and depth of understanding of the operational, financial, and strategic elements of the Company to the Board. He also serves as the primary liaison between management and the Board as well as filling the core leadership role for both groups. His experience, both within the Company and in the various management positions and international assignments he held with his previous manufacturing-based employer, enhanced his ability to perform these functions. Anderson D. Warlick As the chief executive officer of a company that utilizes domestic and foreign based manufacturing sites to produce and compete world-wide in primarily commodity product lines, Mr. Warlick brings experience to the Board in operational excellence, operating in less developed countries, and effective management and deployment of fixed assets situated in different positions along the cost curve of competitive facilities. These skills and experience are directly related to developing and guiding the implementation of solutions to the Company’s current and strategic challenges. Mr. Warlick also currently serves on the boards of 3 private corporations, one of which he serves as lead director, and is a member of their compensation and nominating & governance committees. He previously served as a director of an additional private company, including as the lead director and member of the audit committee. The experience he acquired in these roles contributes to his service on the Company’s compensation and nominating & governance committees. Nomination of Directors Directors may be nominated by the Board of Directors or by stockholders in accordance with the By-Laws of the Company. The Nominating & Governance Committee, which is composed of 3 independent directors, identifies potential candidates and reviews all proposed nominees for the Board of Directors, including those proposed by stockholders. The candidate review process includes an assessment of the person’s judgment, experience, independence, understanding of the Company’s business or other related industries, commitment and availability to prepare for and attend Board and Board Standing Committee meetings and such other factors as the Nominating & Governance Committee determines are relevant in light of the needs of the Board of Directors and the Company. The Nominating & Governance Committee selects qualified candidates and presents them to the full Board of Directors, which body decides whether to invite the candidate to be a nominee for election to the Board of Directors. The Nominating & Governance Committee Charter authorizes the Nominating & Governance Committee to retain such outside experts as it deems necessary and appropriate to assist it in the execution of its duties. A further discussion of the process for shareholder nominations for director is found under the caption “How Stockholders May Nominate Directors” on page 20. 18 Table of Contents Board Diversity The Company does not have a formal policy concerning the diversity of its directors. In practice, the Nominating & Governance Committee establishes a list of criteria it seeks to address when filling a board seat and then searches for candidates that best meet those criteria without limitations imposed on the basis of race, gender or national origin. Diversity of experience and perspective is considered in reviewing the composition of the Board. Director Independence All of the Directors, with the exception of Frédéric Villoutreix, who also serves as the Chief Executive Officer, are independent under applicable rules, New York Stock Exchange regulations and the Company’s Corporate Governance Guidelines. Certain Transactions and Business Relationships No director had any business relationship or engaged in any transactions resulting in any direct or indirect compensation from the Company or its affiliates except for services and expenses incurred in performing their duties as directors. Board Exercise of Risk Oversight The Board exercises oversight of enterprise risk at a number of levels and utilizes formal and informal mechanisms to do so. The Audit Committee plays a material role in oversight of financial, disclosure, and liquidity risk issues, as well as being the main overseer of the internal control mechanisms used by management in both the financial and non-financial areas. Aspects of risk review occur at virtually every Audit Committee meeting, including ongoing review of financial results, control issues, compliance audit processes and results, debt covenant compliance, hedging activities, and liquidity measures. The Audit Committee has regular interaction with the Company’s independent auditors throughout the year, including independent sessions to address internal control and other matters. The Nominating & Governance Committee assesses governance controls and compliance with related Securities and Exchange Commission and New York Stock Exchange listing requirements at least annually. It also undertakes an ongoing review of succession planning, both at the management and board levels, to assure an appropriate process exists to maintain the continuity of management and the necessary skill sets for the successful operation and oversight of the Company. 19 Table of Contents The Compensation Committee assesses compensation design and levels from the perspectives of market reasonableness and appropriateness to the objectives of retaining the quantity and level of management expertise and depth required for the successful execution of the Company’s business goals. The Compensation Committee also assesses the risk posed by the Company’s compensation program design and practices and the probability that they might result in adverse impacts on the Company. The Board as a whole regularly reviews financial performance and risks to that performance, competitive market situations, risks to operations and operating capabilities, regulatory change, and strategic planning. These reviews are provided through regularly scheduled financial and operations reviews, as well as through the Committee Chair reports to the Board that also occur on a regular basis. More in-depth reviews are provided, at least annually, on selected topics such as litigation and regulatory compliance, customer satisfaction and performance assessments, and strategic planning. In 2010, the Board also instituted an in-depth discussion with management of each of the major risk factors, including those identified in the Company’s filings with the Securities and Exchange Commission, and an internal audit program that will provide the Board with an in-depth evaluation and audit review report on a selected compliance risk, with these programs occurring at least annually and as changes in the Company’s risk factors requires. Board Succession Planning The Board, though its Nominating & Governance Committee, regularly reviews the particular skill sets required by the Board based on the nature of the Company’s business, strategic plans and regulatory changes as well as the current performance of the incumbent directors. The Company also has an age limit on service as a director that is an added institutionalized mechanism for periodic change in directors to provide fresh insight. How Stockholders May Nominate Directors Any stockholder of record entitled to vote generally in the election of directors may submit a candidate for consideration by the Nominating & Governance Committee by notifying the Secretary and General Counsel in writing at the address noted on the face page of this Proxy Statement. The notice of intent to nominate a candidate for the Board of Directors must satisfy the requirements described below and must be delivered, either by personal delivery or by United States mail, postage prepaid, to the Secretary and General Counsel of the Company and received by the Company not less than 120 calendar days before the anniversary date of the Company’s Proxy Statement released to stockholders in connection with the previous year’s Annual Meeting. If the Annual Meeting is not scheduled to be held within a period that commences 30 days before such anniversary date and ends 30 days after such anniversary date (an Annual Meeting date outside such period being referred to herein as an “Other Meeting Date”), such stockholder notice shall be given in the manner provided herein by the later of the close of business on (i) the date 90 days prior to such Other Meeting date or (ii) the 10th day following the date such Other Meeting Date is first publicly announced or disclosed. 20 Table of Contents The stockholder’s notice of intent to nominate a candidate for the Board of Directors shall state the following: § the name and address of record of the stockholder who intends to make the nomination § a representation that the stockholder is a holder of record of shares of the Company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice § the name, age, business and residence addresses, and principal occupation or employment of each nominee § a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder § such other information regarding each nominee proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission; and § the consent of each nominee to serve as a director of the Company if so elected The Company may require any proposed nominee to furnish such other information as may reasonably be required by the Company to determine the eligibility of such proposed nominee to serve as a director of the Company. In the event that the number of directors to be elected to the Board of Directors of the Company is increased and either all of the nominees for director or the size of the increased Board of Directors is not publicly announced or disclosed by the Company at least 100 days prior to the first anniversary of the preceding year’s Annual Meeting, a stockholder notice shall also be considered timely hereunder, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary of the Company at the principal executive office of the Company not later than the close of business on the 10th day following the first date all of such nominees or the size of the increased Board of Directors shall have been publicly announced or disclosed. 21 Table of Contents EXECUTIVE COMPENSATION COMPREHENSIVE COMPENSATION DISCUSSION & ANALYSIS Compensation Philosophy The Company’s compensation philosophy centers on 3 tenets: § Pay for performance § Alignment with stockholders § Total compensation set at market value for like skills and responsibilities Implementation of Philosophy The Company implements its compensation philosophy through a number of methodologies including: § Allocating a material portion of total compensation to incentive-based, at-risk, compensation opportunities § Setting incentive plan objectives that directly or indirectly contribute to increased shareholder value § Awarding a material portion of total compensation in the form of equity § Utilizing an annual competitive compensation study to guide total and individual compensation components and values The Company’s compensation program provided to its Named Executive Officers in 2010 adhered to the Committee’s compensation philosophy in all material respects. Pay for Performance In 2010 and 2009, management delivered the following results for stockholders: (millions) (millions) % Change Net Sales $ $ % Net Income $ $ % Operating Profit from continuing operations $ $ % Diluted Net Income Per Share $ $ % 22 Table of Contents § A base for future revenue growth associated with the introduction of lower ignition propensity cigarette mandates in the European Union was created with the establishment of a new LIP paper production facility in Poland, as well as the installation of capacity at a third-party site in Belgium and initiation of a capacity expansion to produce papers used on LIP cigarettes at the Company’s Papeteries de Mauduit facility in Quimperle, France. § Implementation of a global operational excellence program that improved operational performance and the rate of cost savings throughout the organization § Completion of major restructuring activities in France Alignment with Stockholders Performance metrics established for the 2010 award opportunities under the Annual Incentive Compensation plan (AIP) and the long-term incentive opportunity to earn performance-based restricted stock under the Restricted Stock Plan (RSP) were each tied to key drivers of shareholder value that included earnings per share, return on invested capital, operating profit, net sales and free cash flow. Incentive-based compensation earned on the basis of performance against the above metrics represented the majority of the Named Executive Officers’ total compensation in 2010. The form in which compensation was paid to the Named Executive Officers was substantially weighted toward equity in order to further align the interests of the Named Executive Officers with the interests of shareholders. 23 Table of Contents Market-Based Competitive Compensation Levels Compensation paid to the executive team is based on competitive market data developed annually by an independent compensation consultant retained by the Committee that has no other ties to management or business with the Company that could impair its assessment. The market analysis is based on a peer group of like size companies based on revenue that was developed by Towers Watson for comparable management positions. This peer group includes companies examined by RiskMetrics in its 2010 review. The Compensation Committee has continued its philosophy of setting compensation at the market median, which experience has shown is the level at which the Company can recruit and retain the level of talent the Compensation Committee deems to be in the best interest of the Company and its stockholders. Non-executives are compensated based on a Hay rating system or comparable market-based evaluation system. The Compensation Committee does not evaluate the relationship of the market-based determinants for the executive and non-executive groups as part of its executive compensation evaluation. Majority of Net Income is Retained for Shareholders In 2010, 91%, or $80 million, of the $88 million of net income, excluding restructuring and impairment expense,earned by the Company was retained for shareholders and 9%, or $8 million, was paid to the 170 employees who participate in the Company’ s incentive compensation plans. Of this 9%, the Named Executive Officers were paid 58.25% in the form of incentive compensation. A detailed discussion of each of the foregoing topics is contained in the following sections of the Compensation Discussion and Analysis. Market Value Determination Since the Company’s inception, the Compensation Committee has retained an independent compensation consultant to conduct an annual executive competitive compensation analysis. Towers Watson was retained to develop the 2010 executive competitive compensation analysis. Towers Watson has no other business dealings with the Company and is considered by the Compensation Committee to be independent of management in handling this assignment. The Compensation Committee periodically places this consulting assignment out for competitive bid to evaluate the capabilities of other potential consultants. 24 Table of Contents The Competitive Compensation Analysis is intended to reflect the scope of an executive’s responsibility, experience in the position and labor market conditions. The 2010 Compensation Analysis entailed two bases for comparison, published survey data and proxy statement data. § Published survey data was used for all SWM executives as the primary tool for market comparisons. This source provides for larger sample sizes and more direct position role matching. All published survey data was aged to a common date of July 1, 2011 using an annual aging factor of 3.0% per year § Proxy statement data for a peer group of 15 companies was used for the analysis of the Chief Executive and Chief Financial Officer positions. The companies were as follows: RTI International Metals, Inc. Neenah Paper, Inc. Innospec Inc. KapStone Paper and Packaging Corporation Headwaters, Inc. OMNOVA Solutions Inc. Arncol International Corp. Buckeye Technologies Inc. OM Group Inc. Wausau Paper Corp. Louisiana - Pacific Corp. PH Glatfelter Co. HB Fuller Co. Clearwater Paper Corporation Verso Paper Corp. Based on industry benchmarks and practice, Towers Watson considers executive incumbents to be competitively paid and within the “market median” if the following compensation components are within the noted range of market median: base salary +/- 15%, annual bonus +/- 5%, long-term incentives +/- 10%, total target cash +/- 15% and total target direct compensation +/- 15%. The Competitive Compensation Analysis evaluated the following components: base salary, bonus (annual incentive expressed as a percentage of base salary), target total cash compensation, long-term incentive compensation and target total direct compensation which is the sum of all of the foregoing. The Competitive Compensation Analysis provides the Compensation Committee with the 25th, 50th and 75th percentile values for each compensation component and guidance as to the amount of such compensation that is delivered in the form of cash or equity. The data developed from this process is used when a new executive is hired between studies to determine the initial compensation package. Supplementary information from recruiting and tax consultants is used to test the reasonableness of any recruitment incentives that may be offered to attract new talent. 25 Table of Contents Each Named Executive Officer’s total target cash compensation relative to the market median is summarized in the following table: Name FY 2010 Total Target Cash Compensation Position Against FY 2010 Market 50th Percentile Frédéric P. Villoutreix 1.0% above Otto R. Herbst $ 674,300 1.0% above Peter J. Thompson $ 514,800 0% - at market median Michel Fievez € 424,900 (US$557,044) 42.0% above Wilfred A. Martinez $ 418,200 16.0% below Each Named Executive Officer’s total target direct compensation relative to the market median is summarized in the following table: Name Fiscal 2010 Total Target Direct Compensation Position Against FY 2010 Market 50th Percentile Frédéric P. Villoutreix 4.0% below Otto R. Herbst 3.0% above Peter J. Thompson $ 834,300 7.0% below Michel Fievez € 607,000 (US$795,777) 60.0% above Wilfred A. Martinez $ 597,400 31.0% below Michel Fievez, EVP Reconstituted Tobacco, is based in France. His compensation is paid in Euros and was converted at the rate of 1.311 Euro to the US$. This position exceeds the +/- 15% variance because the benchmark data was based on a position that had responsibility for only a single profit center, whereas the incumbent not only has responsibility for the reconstituted tobacco business but also continues in the role as acting country manager of France, which has multiple profit centers that were undergoing major restructuring in 2010. Therefore, the position had more responsibility and retention risk than the benchmarked positions and the Committee, in consultation with Towers Watson, determined that the adjustment from the market median was appropriate to reflect these differences from the benchmarked positions. Wilfred Martinez, VP LIP, recently changed positions and moved to a multi-profit center head position in a business line that was expected to have very rapid growth over the next 2 years. The benchmarks used to evaluate the position were set at the revenue level projected to be achieved by the profit centers managed by Mr. Martinez in 2012 based on pending implementation of LIP regulations in the European Union. However, the size of the enterprise he manages was not currently at those revenue levels and setting 2010 compensation to the benchmark would not have permitted any stepped increases corresponding to the expected growth in the LIP business segment over the next 2 years. Therefore, the Committee, in consultation with Towers Watson adjusted the 2010 compensation for Mr. Martinez down from the benchmark to reflect the expected LIP revenue growth curve. 26 Table of Contents Executive Compensation Plans, Form of Payment and Approval Process The elements of and the processes for setting executive compensation have not changed in any material way over the past years and consist of the following components: Compensation Element Method for Establishing its Value Form of Payment Who Establishes Objectives and Participation Base Salary Competitive Compensation Analysis is primary; subjective evaluation of performance applied to adjust +/− 15% from 50th percentile of the market reference point. Cash Chief Executive Officer recommends, Compensation Committee approves for all officers other than Chief Executive Officer who is approved by full Board of Directors; full Board evaluates Chief Executive Officer annually, Chief Executive Officer evaluates other officers annually. Annual Incentive Plan Competitive Compensation Analysis; performance-based measured over a fiscal year. Cash Chief Executive Officer recommends and Compensation Committee approves: (i) operating unit objectives at beginning of cycle and (ii) performance against corporate and operating unit objectives at year end. Chief Executive Officer approves officer individual objectives (not more than 30% of total opportunity) and performance against same. Board approves corporate unit objectives and Chief Executive Officer individual objectives (15% of total opportunity) and performance against same. Long-Term Incentive Plan Competitive Compensation Analysis; performance-based and measured over 2-3 fiscal years. This plan remains in effect, but has not been utilized the past few years. Cash Chief Executive Officer recommends and Compensation Committee approves (i) unit objectives at beginning of cycle and (ii) performance against unit objectives at end of each year in award cycle. 27 Table of Contents Restricted Stock Plan Competitive Compensation Analysis for performance share award opportunities; Restricted stock performance shares are banked in each year of an award cycle with vesting at final completion of award cycle. Dividends and voting rights attach when banked. Chief Executive Officer recommends performance share objectives and targeted grants; Compensation Committee approves (i) performance share objectives and (ii) performance against objectives. Chief Executive Officer recommendation on targeted grants for retention, special recognition and recruitment. Targeted grants are typically time-based with cliff vesting. Chief Executive Officer recommends and Compensation Committee approves any targeted grants Executive Severance Plan Board of Directors judgment.(1) Provides a value equal to 3 timeshighest base salary and incentive compensation earned under the Annual Incentive Compensation Plan and certain other benefits over prior 3 years in case of a change of control and between 6-24 months salary in the event of a termination for other than cause or voluntary departure. Cash Participation in the Executive Severance Plan and the terms of the plan were approved by the full Board of Directors. The multiples of annual compensation awarded by the plan were initially established based on a market assessment. The Board has reevaluated the plan terms at least twice since it was first approved in 1996. Deferred Compensation Plan In addition to a participant’s voluntary deferral of salary or bonus that has been earned, Company contributions may be made to participant accounts, typically to offset tax liabilities associated with targeted restricted stock grants. Cash deposit to participant’s account. The Chief Executive Officer recommends and the Compensation Committee must approve any Company contributions to the Deferred Compensation Plan. Perquisites U.S.-based officers get a maximum of $1,500 for a medical exam and financial planning/tax preparation services; foreign officers and officers in expatriate status may get other perquisites based on market conditions where they are assigned. Such benefits are determined in consultation with independent consultants. Typically a cash reimbursement of certain expenses and company car if normally provided in the country. The Chief Executive Officer recommends and the Compensation Committee must approve any perquisites provided to officers. 28 Table of Contents Retirement Plan(2) and Retirement Savings Plan (401-K) Provided on the same basis as to all other employees. Per plan terms. Compensation Committee or the Board of Directors approves the plans. Health, Welfare and Vacation Benefits Provided on the same basis as to all other employees. Per plan terms. Company policy. Based on the Board’s judgment, severance benefits reflect the fact that it may be difficult for very senior employees to find comparable employment within a short period of time and the value placed on being able to quickly disentangle the Company from an executive employee in the event of a termination by payment of a lump sum. Change of control benefits are contingent upon providing continued services, as requested, through a change of control thereby increasing the ability of the Company to accomplish that task with an intact management team, while recognizing a degree of security must be provided to retain officers who may well be out of a position following their implementation of such a change in control. Further information concerning the severance benefits are found at pages 42-49. Retirement Plan benefits for all U.S. salaried employees, including officers, were frozen effective January 1, 2006. Presently, only the EVP Strategy and Finance has grandfathered cash balance based benefit payable under the Retirement Plan. Further details concerning the pension plan benefit are provided in the narrative following the Pension Benefits Table found at page40 hereof. Base Salary–2010 The 2010 base salary for each Named Executive Officer relative to the 2010 market median base salary is set forth below: Named Executive Officer Position 2010 Base Salary Competitive Compensation Study Market Median Base Salary Chief Executive Officer $ $ Chief Operating Officer & EVP Paper Business $ $ EVP Strategy and Finance $ $ EVP Reconstituted Tobacco(1) € € VP LIP $ $ See the discussion on basis for variance from market median under section captioned “Market Value Determination”. Annual Incentive Compensation–2010 Objectives; Results Against 2010 Objectives The Annual Incentive Plan provides a cash-based award opportunity that may be earned if performance objectives are achieved over a fiscal year period. Objectives are established for unit and individual performance with the individual award component not exceeding 30% of the total award opportunity. Incentive cash opportunities can range from 75% to 150% of a participant’s base salary depending on the position held by the participant. Unit objectives, excepting the corporate unit and the Chief Executive Officer’s individual objectives, are approved by the Compensation Committee. The full Board of Directors approves the corporate unit objective and the Chief Executive Officer’s individual objectives. The Chief Executive Officer approves each of the other officer’s individual objectives. 29 Table of Contents A. 2010 Performance Measures; Weightings; Goals; and Achievement The objectives for the 2010 incentive award opportunity under the Annual Incentive Plan applicable to the Named Executive Officers are set out below. These objectives were selected because they were deemed to be the primary drivers for delivering increased stockholder value. The Threshold level objective generally reflects the prior year actual, Target the current year budget, which generally sets an aggressive goal for growing the business, with Outstanding and Maximum performance levels set at increasingly more aggressive levels ranging from +5 to +18% of target depending on the particular metric. All 2010 corporate and unit objectives excluded the impact of impairment and restructuring charges. 2010 Objectives MEASUREMENT METRIC Threshold Target (100%) Outstanding Maximum Corporate Unit Metric 75% Earnings per share $ 25% ROIC % Operating & COO Unit Metrics Conf. Conf. Conf. Conf. 30% Operating Profit 30% Net Sales 40% Free Cash Flow The performance achieved in 2010 against the Business Unit measurement metrics stated as a percentage of the target objective is summarized in the following table: Business Unit Metric Net Sales Operating Profit Free Cash Flow Brazil % % 0 % Global LIP % % % U.S. % % % Americas % % Americas less Wrapper & Binder % % % France Paper 75
